Exhibit 10.2
HANDLEMAN COMPANY
500 Kirts Blvd.
Troy, Michigan 48084
October 30, 2008
Silver Point Finance, LLC
Two Greenwich Plaza, 1st Floor
Greenwich, CT 06830
Re: Termination of Revolving Commitments
Ladies and Gentlemen:
     Reference hereby is made to the Credit and Guaranty Agreement, dated as of
April 30, 2007 (as amended, supplemented or otherwise modified to date, the
“Credit Agreement”), by and among Handleman Company, a Michigan corporation
(“Holdings”), Handleman Services Company, a Michigan corporation (“Handleman
Services”), certain subsidiaries of Holdings identified on the signature page
hereto as “Borrowers” (such Subsidiaries, together with Handleman Services, are
referred to individually as a “Borrower” and collectively, jointly and
severally, as “Borrowers”), certain subsidiaries of Holdings identified on the
signature page hereto as “Guarantors” (such subsidiaries, together with
Holdings, are referred to individually as a “Guarantor” and collectively,
jointly and severally, as “Guarantors”), the lenders party hereto from time to
time (“Lenders”), and Silver Point Finance, LLC (“Silver Point”), as
administrative agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”) and as collateral
agent for Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent” and together with Administrative Agent,
each an “Agent” and collectively the “Agents”). Capitalized terms used but not
defined herein have the meanings ascribed thereto in the Credit Agreement.
     Pursuant to Section 2.12(b) of the Credit Agreement, the Borrowers hereby
notify the Administrative Agent that the Borrowers are hereby exercising their
right to terminate the Revolving Commitments, in whole, effective on October 31,
2008.
[signature page follows]

 



--------------------------------------------------------------------------------



 



            Very truly yours,


HANDLEMAN CATEGORY MANAGEMENT COMPANY
      By:           Name:           Title:           HANDLEMAN SERVICES COMPANY
      By:           Name:           Title:           HANDLEMAN REAL ESTATE LLC
      By:           Name:           Title:           ARTIST TO MARKET
DISTRIBUTION LLC
      By:           Name:           Title:           REPS, L.L.C.
      By:           Name:           Title:        

 